EXHIBIT 10.4

 

 

SECURITY AGREEMENT

Dated as of July 27, 2010

among

ENTRAVISION COMMUNICATIONS CORPORATION

and

Each Other Grantor

From Time to Time Party Hereto

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   Page ARTICLE I DEFINED TERMS    2

Section 1.1

   Definitions    2

Section 1.2

   Certain Other Terms.    9 ARTICLE II GRANT OF SECURITY INTEREST    10

Section 2.1

   Collateral    10

Section 2.2

   Grant of Security Interest in Collateral    11 ARTICLE III REPRESENTATIONS
AND WARRANTIES    12

Section 3.1

   Title; No Other Liens    12

Section 3.2

   Perfection and Priority    12

Section 3.3

   Jurisdiction of Organization; Chief Executive Office    13

Section 3.4

   Locations of Inventory, Equipment and Books and Records    13

Section 3.5

   Pledged Collateral    13

Section 3.6

   Instruments and Tangible Chattel Paper Formerly Accounts    13

Section 3.7

   Intellectual Property.    13

Section 3.8

   Commercial Tort Claims    14

Section 3.9

   Specific Collateral    14

Section 3.10

   Enforcement    14

Section 3.11

   Representations and Warranties of the Credit Agreement and Indenture    14
ARTICLE IV COVENANTS    15

Section 4.1

   Maintenance of Perfected Security Interest; Further Documentation and
Consents    15

Section 4.2

   Changes in Locations, Name, Etc    16

Section 4.3

   Pledged Collateral    17

Section 4.4

   Accounts    18

Section 4.5

   Commodity Contracts    18

Section 4.6

   Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper    18

Section 4.7

   Intellectual Property    19

Section 4.8

   Notices    20

Section 4.9

   Notice of Commercial Tort Claims    20

Section 4.10

   Controlled Securities Account.    21

Section 4.11

   Deposit Accounts    21 ARTICLE V REMEDIAL PROVISIONS    21

Section 5.1

   Code and Other Remedies    21

Section 5.2

   Accounts and Payments in Respect of General Intangibles    24

Section 5.3

   Pledged Collateral    25

Section 5.4

   Proceeds to be Turned over to and Held by Collateral Trustee    27

Section 5.5

   Sale of Pledged Collateral    27

Section 5.6

   Deficiency    27

Section 5.7

   Compliance with Communications Act and Other Applicable Law.    28

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   Page ARTICLE VI THE COLLATERAL TRUSTEE    29

Section 6.1

   Collateral Trustee’s Appointment as Attorney-in-Fact    29

Section 6.2

   Authorization to File Financing Statements    31

Section 6.3

   Authority of Collateral Trustee    31

Section 6.4

   Duty; Obligations and Liabilities    31 ARTICLE VII MISCELLANEOUS    32

Section 7.1

   Reinstatement    32

Section 7.2

   Release of Collateral    32

Section 7.3

   Independent Obligations    33

Section 7.4

   No Waiver by Course of Conduct    33

Section 7.5

   Amendments in Writing    33

Section 7.6

   Additional Grantors; Additional Pledged Collateral    34

Section 7.7

   Notices    34

Section 7.8

   Successors and Assigns    34

Section 7.9

   Counterparts    34

Section 7.10

   Severability    34

Section 7.11

   Governing Law    34

Section 7.12

   Waiver of Jury Trial    35

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Intellectual Property Security Agreement Schedule 1    Commercial
Tort Claims Schedule 2    Filings Schedule 3    Jurisdiction of Organization;
Chief Executive Office Schedule 4    Location of Inventory and Equipment
Schedule 5    Pledged Collateral Schedule 6    Intellectual Property

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT, dated as of July 27, 2010, by Entravision Communications
Corporation (the “Company”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.6
(together with the Company, the “Grantors”), in favor of General Electric
Capital Corporation (“GE Capital”), as collateral trustee (in such capacity,
together with its successors and permitted assigns, the “Collateral Trustee”)
for the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of July 27, 2010 (as the same
may be amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”) among the Company, the other persons party thereto that are
designated as a “Credit Party”, the lenders from time to time party thereto, and
GE Capital, as agent for the lenders (in such capacity, and together with any
successor agent, the “Agent”), the lenders have severally agreed to make
extensions of credit to the Company upon the terms and subject to the conditions
set forth therein;

WHEREAS, pursuant to the Indenture dated as of July 27, 2010 (as the same may be
amended, modified, restated and/or supplemented from time to time, the
“Indenture”) among the Company, the other persons party thereto that are
designated as “Initial Guarantors” and Wells Fargo Bank, National Association,
as trustee (in such capacity, and together with any successor trustee, the
“Trustee”) the Company has or will issue senior secured notes (the “Senior
Notes”) in an aggregate principal amount of $400,000,000 all as contemplated
therein;

WHEREAS, the Company, the Grantors from time to time party thereto, the Trustee,
the Agent and the Collateral Trustee have entered into that certain Collateral
Trust and Intercreditor Agreement, dated as of July 27, 2010 (as the same may be
amended, modified, restated and/or supplemented from time to time, the
“Collateral Trust Agreement”), setting forth certain rights of the Collateral
Trustee and the Secured Parties with respect to the Collateral;

WHEREAS, each Grantor (other than the Company) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Company pursuant to that
certain Guaranty, dated as of July 27, 2010 (as the same may be amended,
modified, restated and/or supplemented from time to time, the “Credit Agreement
Guaranty”);

WHEREAS, each Grantor (other than the Company) has agreed to guaranty the
Obligations (as defined in the Indenture) of the Company pursuant to
Section 11.01 of the Indenture (as the same may be amended, modified, restated
and/or supplemented from time to time, the “Senior Notes Guaranty”);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement and the
issuance of the Senior Notes under the Indenture;



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Company under
the Credit Agreement and the obligation of the initial purchasers to purchase
the Senior Notes that the Grantors shall have executed and delivered this
Agreement to the Collateral Trustee; and

NOW, THEREFORE, the parties hereto agree that, in consideration of the benefits
accruing to each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby makes the following representations and
warranties to the Collateral Trustee for the benefit of the Secured Parties and
hereby covenants and agrees with the Collateral Trustee for the benefit of the
Secured Parties as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capital terms used herein without definition are
used as defined in the Collateral Trust Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

(c) The following terms shall have the following meanings:

“Agreement” means this Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations (as defined in the Credit
Agreement).

 

2



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Collateral” has the meaning specified in Section 2.1.

“Communications Laws” means the Communications Act of 1934, as amended, and the
rules, orders, regulations and other applicable requirements of the FCC
(including without limitation the FCC’s rules, regulations and policies relating
to the operation of transmitting and studio equipment).

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Grantor,
Collateral Trustee and the depository, securities intermediary or commodities
intermediary, each in form and substance reasonably satisfactory to Collateral
Trustee and in any event providing to Collateral Trustee “control” of such
deposit account, securities account or commodities account within the meaning of
Articles 8 and 9 of the UCC.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

 

3



--------------------------------------------------------------------------------

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-System” means any electronic system approved by the Collateral Trustee,
including Intralinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Collateral Trustee, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Excluded Equity” means (i) any voting Stock in excess of 66% of the outstanding
voting stock of any Foreign Subsidiary directly owned by a Grantor and (ii) all
Stock of (x) any Foreign Subsidiary indirectly owned by any Grantor and
(y) Domestic Subsidiaries of Foreign Subsidiaries. For the purposes of this
definition, “voting Stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation (including, without limitation, any Media
License) entered into by any Grantor (A) that prohibits or requires the consent
of any Person other than the Company and its Affiliates which has not been
obtained as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or Contractual Obligation or any Stock
or Stock Equivalent related thereto or (B) to the extent that any Requirement of
Law applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (iii) any “intent to
use” Trademark applications for which a statement of use has not been filed (but
only until such statement is filed) and (iv) any Existing L/C Cash Collateral;
provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

 

4



--------------------------------------------------------------------------------

“Existing L/C” means each existing letter of credit listed on Schedule 5.5 to
the Credit Agreement as of the Closing Date.

“Existing L/C Cash Collateral” means cash or other amounts on deposit in the
Existing L/C Cash Collateral Account in an aggregate amount no greater than the
stated amount of the Existing L/Cs.

“Existing L/C Cash Collateral Account” means account number 9099000557
maintained by the Grantors with Union Bank, N.A. for the purpose of cash
collateralizing the Existing LCs.

“FCC” means the Federal Communications Commission or any Governmental Authority
which succeeds to the duties and functions presently performed by the Federal
Communications Commission.

“FCC Licenses” means any community antenna relay service, broadcast auxiliary
license, earth station license or registration, business radio, microwave or
special safety radio service license issued by the FCC pursuant to the
Communications Laws.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

5



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in such Person’s capacity as an issuer of Letters of Credit
under the Credit Agreement.

“Lender” means each financial institution from time to time party to the Credit
Agreement as a “Lender.”

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Company by L/C Issuers, and bankers’ acceptances issued by
Company, for which the Priority Bank Debt Secured Parties have incurred Letter
of Credit Obligations (as defined in the Credit Agreement).

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of the Company or the Grantors and their Subsidiaries
taken as a whole; (b) a material adverse change in, or a material adverse effect
on, the ability of any Grantor, any Subsidiary of any Grantor or any other
Person (other than Collateral Trustee or the Secured Parties) to perform in any
material respect its obligations under any Secured Debt Document; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Secured Debt Document, or (ii) the perfection or priority
of any Lien granted to the Secured Parties or to Collateral Trustee for the
benefit of the Secured Parties under any of the Security Documents.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Media Licenses” means any franchise, license, permit, certificate, ordinance,
approval or other authorization, or any renewal or extension thereof, from any
federal, state or local government or governmental agency, department or body
that is necessary for the broadcast or other operations of the Company or any
Subsidiary (including, without limitation, the FCC Licenses).

 

6



--------------------------------------------------------------------------------

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Liens” means those Liens which are permitted to be incurred under
each of the Secured Debt Documents.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 5. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 4.10 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 5, issued by the obligors named therein. Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 4.10 hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 4.10 hereof.

 

7



--------------------------------------------------------------------------------

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated. Pledged Certificated Stock excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 4.10 hereof.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Station” means any radio station, any full power television station, low power
television station, any translator and any other television system now or
hereafter owned, leased or operated by the Company or any of its Subsidiaries.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

8



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Collateral Trustee’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

9



--------------------------------------------------------------------------------

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Secured Debt Documents, shall be deemed to include all subsequent
amendments thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Secured Debt Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GRANT OF SECURITY INTEREST

Section 2.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, Intellectual Property,
inventory, investment property, letter of credit rights and any supporting
obligations related to any of the foregoing;

 

10



--------------------------------------------------------------------------------

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Collateral Trustee pursuant to Section 4.9;

(c) all books and records pertaining to the other property described in this
Section 2.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all proceeds of the foregoing.

Section 2.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Priority Lien
Obligations of such Grantor (the “Secured Obligations”), hereby mortgages,
pledges and hypothecates to the Collateral Trustee for the benefit of the
Secured Parties, and grants to the Collateral Trustee for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted on
and the Collateral shall not include (a) any Excluded Property or (b) any Media
License granted by the FCC or any other Governmental Authority to the extent,
but only to the extent, that any Grantor is prohibited at that time from
granting a security interest therein pursuant to the Communications Act of 1934,
as amended, and the policies, rules, decisions and regulations promulgated
thereunder, or any other applicable law, provided however that the Collateral
shall include, to the maximum extent permitted by law, all rights incident or
appurtenant to such Media License and the rights to receive all proceeds derived
from or in connection with the sale, assignment or transfer of such Media
License; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security in such property shall be deemed
granted therein.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to the
Collateral Trustee and the other Secured Parties:

Section 3.1 Title; No Other Liens. Except for the Lien granted to the Collateral
Trustee pursuant to this Agreement and other Permitted Liens (except for those
Permitted Liens not permitted to exist on any Collateral) under any Secured Debt
Document (including Section 3.2), such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. Such Grantor (a) is the
record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 3.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Collateral Trustee in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Collateral Trustee in
completed and duly authorized form), (ii) with respect to any deposit account,
the execution of Control Agreements, (iii) in the case of all Copyrights,
Trademarks and Patents for which UCC filings are insufficient, all appropriate
filings having been made with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, (iv) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a Contractual Obligation granting control to the Collateral Trustee
over such letter-of-credit rights, (v) in the case of electronic chattel paper,
the completion of all steps necessary to grant control to the Collateral Trustee
over such electronic chattel paper and (vi) in the case of Vehicles, the actions
required under Section 4.1(e). Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens having priority over
the Collateral Trustee’s Lien by operation of law or permitted pursuant to
subsections 5.1(e), (g), (h), (i), (k) or (m) of the Credit Agreement and
described in paragraphs (e), (m), (q), (s) and (t) of the definition of
Permitted Lien in the Indenture upon (i) in the case of all Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property, the delivery
thereof to the Collateral Trustee of such Pledged Certificated Stock, Pledged
Debt Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Collateral
Trustee or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, either (x) registration of the Collateral Trustee as the
registered owner thereof on the books and records of the issuer of such Pledged
Investment Property or (y) execution of an agreement by such issuer in form and
substance acceptable to the Collateral Trustee, pursuant to which such issuer
agrees to comply with the Collateral Trustee’s instructions with respect to such
Pledged Investment Property without further consent by the applicable Grantor
and (iii) in the case of all other instruments and tangible chattel paper that
are not Pledged Certificated Stock, Pledged Debt Instruments or Pledged
Investment Property, the delivery thereof to the Collateral Trustee of such
instruments and tangible chattel paper. Except as set forth in this Section 3.2,
all actions by each Grantor necessary or desirable to protect and perfect the
Lien granted hereunder on the Collateral have been duly taken.

 

12



--------------------------------------------------------------------------------

Section 3.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business, in each case as of the date hereof, is specified on
Schedule 3 and such Schedule 3 also lists all jurisdictions of incorporation,
legal names and locations of such Grantor’s chief executive office or sole place
of business for the five years preceding the date hereof.

Section 3.4 Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4.

Section 3.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 5 as of the date hereof, and (b) has been duly authorized, validly
issued and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships).

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Collateral Trustee in
accordance with Section 4.3(a).

(c) Upon the occurrence and during the continuance of a Secured Debt Default,
the Collateral Trustee shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

Section 3.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
Collateral Trustee, properly endorsed for transfer, to the extent delivery is
required by Section 4.6(a).

Section 3.7 Intellectual Property.

(a) Schedule 6 sets forth a true and complete list of the following Intellectual
Property such Grantor owns, licenses or otherwise has the right to use as of the
date hereof: (i) Intellectual Property that is registered or subject to
applications for registration, (ii) Internet Domain Names and (iii) Material
Intellectual Property and material Software, separately identifying that owned
and licensed to such Grantor and including for each of the foregoing items
(1) the owner, (2) the title, (3) the jurisdiction

 

13



--------------------------------------------------------------------------------

in which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by the Grantor with
respect thereto.

(b) On the date hereof, all Material Intellectual Property owned by such Grantor
is valid, in full force and effect, subsisting, unexpired and enforceable, and
no Material Intellectual Property has been abandoned. No breach or default of
any material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual Property:
(i) the consummation of the transactions contemplated by any Secured Debt
Document or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property of such Grantor. Such Grantor, and to such Grantor’s
knowledge each other party thereto, is not in material breach or default of any
material IP License.

Section 3.8 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 3.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 3.10 Enforcement. Subject to any prior consents or approvals required by
the FCC, or any other applicable Governmental Authority or regulatory body that
regulates the Media Licenses of any Grantor, no Permit, notice to or filing with
any Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Collateral Trustee of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral, except as may be required in connection with the disposition of
any portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral.

Section 3.11 Representations and Warranties of the Credit Agreement and
Indenture. The representations and warranties as to such Grantor and its
Subsidiaries made in Article III (Representations and Warranties) of the Credit
Agreement are true

 

14



--------------------------------------------------------------------------------

and correct on each date as required by Section 2.2 of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
the Indenture are true and correct as required by the Indenture.

ARTICLE IV

COVENANTS

Each Grantor agrees with the Collateral Trustee to the following, as long as any
Priority Lien Obligation or Commitment under and as defined in the Credit
Agreement remains outstanding (other than contingent indemnification Priority
Lien Obligations to the extent no claim giving rise thereto has been asserted):

Section 4.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Secured
Debt Document, any Requirement of Law or any policy of insurance covering the
Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Collateral Trustee to
sell, assign, convey or transfer any Collateral if such restriction would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Such Grantor shall furnish to the Collateral Trustee from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as the Collateral Trustee
may reasonably request, all in reasonable detail and in form and substance
satisfactory to the Collateral Trustee.

(d) At any time and from time to time, upon the written request of the
Collateral Trustee, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment or continuation statement
under the UCC (or other filings under similar Requirements of Law) in effect in
any jurisdiction with respect to the security interest created hereby and
(ii) take such further action as the Collateral Trustee may reasonably request,
including (A) using its reasonable best efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of the
Collateral Trustee of any Contractual Obligation, including any IP License, held
by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements required by Sections 4.10 or
4.11 hereunder with respect to deposit accounts and securities accounts.

 

15



--------------------------------------------------------------------------------

(e) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person other than the Company and its Affiliates
with respect to any permit or license or any Contractual Obligation with such
Person entered into by such Grantor that requires such consent as a condition to
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Stock or Stock Equivalent
related thereto.

(f) With respect to any Media Licenses:

(i) the parties acknowledge their intention that, upon the occurrence and during
the continuance of a Secured Debt Default, the Collateral Trustee and the
Secured Parties shall receive, to the fullest extent permitted by applicable law
(including, without limitation, the rules and policies of the FCC and any other
Governmental Authority in connection with the Media Licenses), all rights
necessary to use or sell such Collateral or to have such Collateral or rights in
connection therewith sold for the benefit of the Secured Parties and, in
connection therewith, to assign the Media Licenses or to have the Media Licenses
assigned, to such purchaser, and to exercise all remedies available to the
Secured Parties under this Agreement, the other Secured Debt Documents, the UCC
and other applicable law; and

(ii) the parties agree that, in the event of changes in law occurring after the
date hereof that affect in any manner the Secured Parties’ rights of access to,
or use or sale of, the Media Licenses, or the procedures necessary to enable the
Secured Parties to obtain such rights of access, use or sale (including changes
allowing greater access), the Secured Parties and each Grantor, upon request of
any of the Secured Parties or the Collateral Trustee, shall amend this Agreement
and the other Secured Debt Documents in such manner as the Secured Parties and
the Collateral Trustee shall reasonably request, in order to provide the Secured
Parties with such rights to the greatest extent possible consistent with
then-applicable law. Each Grantor shall not permit, and shall take no action
that would permit, any Person to have a Lien (other than a Lien arising by
operation of law) on any Media License or in or upon any of the rights
appurtenant thereto (including but not limited to the rights of access, use or
sale or the right to receive money, consideration or proceeds from any sale or
transfer of any Media License) that is superior to that of the Collateral
Trustee and the Secured Parties, regardless of whether applicable law would
permit the Collateral Trustee or the Secured Parties to hold such a Lien.

Section 4.2 Changes in Locations, Name, Etc. Except upon 30 days’ prior written
notice to the Collateral Trustee and delivery to the Collateral Trustee of
(a) all

 

16



--------------------------------------------------------------------------------

documents reasonably requested by the Collateral Trustee to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 4 showing any additional
locations at which inventory or equipment shall be kept, such Grantor shall not
do any of the following:

(i) permit any inventory or equipment to be kept at a location other than those
listed on Schedule 4, except for inventory or equipment in transit;

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3; or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

Section 4.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to the Collateral Trustee, in suitable form for transfer and
in form and substance satisfactory to the Collateral Trustee, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments and (C) all certificates
and instruments evidencing Pledged Investment Property and (ii) maintain all
other Pledged Investment Property (other than Pledged Investment Property
constituting Stock of a Subsidiary or other privately held Person) in a
Controlled Securities Account.

(b) Secured Debt Default. During the continuance of a Secured Debt Default, the
Collateral Trustee shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Secured Debt
Documents, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI subject to any prior consent
or approval required by the FCC or any other Governmental Authority in
connection with the Media Licenses, such Grantor shall be entitled to exercise
all voting, consent and corporate, partnership, limited liability company and
similar rights with respect to the Pledged Collateral; provided, however, that
no vote shall be cast, consent given or right exercised or other action taken by
such Grantor that would impair the Collateral or be inconsistent with or result
in any violation of any provision of any Secured Debt Document.

 

17



--------------------------------------------------------------------------------

Section 4.4 Accounts.

(a) Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any account, (ii) compromise
or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b) So long as a Secured Debt Default is continuing, the Collateral Trustee
shall have the right to make test verifications of the Accounts in any manner
and through any medium that it reasonably considers advisable, and such Grantor
shall furnish all such assistance and information as the Collateral Trustee may
reasonably require in connection therewith. At any time and from time to time,
upon the Collateral Trustee’s reasonable request, such Grantor shall cause
independent public accountants or others satisfactory to the Collateral Trustee
to furnish to the Collateral Trustee reports showing reconciliations, aging and
test verifications of, and trial balances for, the accounts.

Section 4.5 Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 4.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by an instrument or tangible chattel
paper in an amount in excess of $500,000 individually, or $1,000,000 in the
aggregate, other than such instrument delivered in accordance with
Section 4.3(a) and in the possession of the Collateral Trustee, such Grantor
shall mark all such instruments and tangible chattel paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of General Electric Capital Corporation, as
Collateral Trustee” and, at the request of the Collateral Trustee, shall
immediately deliver such instrument or tangible chattel paper to the Collateral
Trustee, duly indorsed in a manner satisfactory to the Collateral Trustee.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Collateral Trustee.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$1,000,000, such Grantor shall promptly, and in any event within 5 Business Days
after becoming a beneficiary, notify the Collateral Trustee thereof and enter
into a Contractual Obligation with the Collateral Trustee, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit. Such Contractual Obligation shall assign
such letter-of-credit rights to the Collateral Trustee and such

 

18



--------------------------------------------------------------------------------

assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to the Collateral Trustee.

(d) If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by electronic chattel paper in an
amount in excess of $500,000 individually, or $1,000,000 in the aggregate, such
Grantor shall take all steps necessary to grant the Collateral Trustee control
of all such electronic chattel paper for the purposes of Section 9-105 of the
UCC (or any similar section under any equivalent UCC) and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

Section 4.7 Intellectual Property. (a) Within 30 days after any acquisition or
development of any Intellectual Property by a Grantor, such Grantor shall
provide the Collateral Trustee notification thereof and the short-form
intellectual property agreements and assignments as described in this
Section 4.7 and other documents that the Collateral Trustee reasonably requests
with respect thereto.

(b) Such Grantor shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i) (1) continue to use each Trademark included in the
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain the
level of the quality of products sold and services rendered under such Trademark
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and each Grantor shall use commercially
reasonable efforts to ensure that licensees of such Trademark use such
consistent standards of quality, (3) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, and (ii) not do any act or omit to do any act whereby
(x) any Trademark or Patent included in the Material Intellectual Property may
lapse, or become abandoned, dedicated to the public, or unenforceable, (y) any
portion of the Copyrights included in the Material Intellectual Property may
become invalidated, otherwise impaired or fall into the public domain or (z) any
Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable.

(c) Such Grantor shall notify the Collateral Trustee promptly if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in

 

19



--------------------------------------------------------------------------------

any Applicable IP Office). Such Grantor shall take all actions that are
necessary or reasonably requested by the Collateral Trustee to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to the Collateral Trustee in form and
substance reasonably acceptable to the Collateral Trustee and suitable for
(i) filing in the Applicable IP Office the short-form intellectual property
security agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks, Patents and IP Licenses of such Grantor and (ii) recording with the
appropriate Internet domain name registrar, a duly executed form of assignment
for all Internet Domain Names of such Grantor (together with appropriate
supporting documentation as may be requested by the Collateral Trustee).

Section 4.8 Notices. Such Grantor shall promptly notify the Collateral Trustee
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

Section 4.9 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, immediately upon such acquisition, deliver to the
Collateral Trustee, in each case in form and substance satisfactory to the
Collateral Trustee, a notice of the existence and nature of such commercial tort
claim and a supplement to Schedule 1 containing a specific description of such
commercial tort claim, (ii) Section 2.1 shall apply to such commercial tort
claim and (iii) such Grantor shall execute and deliver to the Collateral
Trustee, in each case in form and substance satisfactory to the Collateral
Trustee, any document, and take all other action, deemed by the Collateral
Trustee to be reasonably necessary or appropriate for the Collateral Trustee to
obtain, on behalf of the Secured Parties, a perfected security interest having
at least the priority set forth in Section 3.2 in all such commercial tort
claims. Any supplement to Schedule 1 delivered pursuant to this Section 4.9
shall, after the receipt thereof by the Collateral Trustee, become part of
Schedule 1 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.

 

20



--------------------------------------------------------------------------------

Section 4.10 Controlled Securities Account. Each Grantor shall deposit all of
its Cash Equivalents in securities accounts that are Controlled Securities
Accounts except for Cash Equivalents the aggregate value of which does not
exceed $2,000,000.

Section 4.11 Deposit Accounts. With respect all deposit accounts of each
Grantor, except (i) deposit accounts for which the amount on deposit in such
deposit accounts does not exceed $2 million in the aggregate for all such
deposit accounts, (ii) deposit accounts which are established solely for the
purpose of funding payroll and other compensation and benefits to employees, or
(iii) the Existing L/C Collateral Account (but only for so long as the Existing
L/Cs remain outstanding and Union Bank, N.A. has a first priority perfected lien
over the Existing L/C Collateral Account pursuant to a security agreement or
other control agreement in favor of Union Bank, N.A.), each Grantor shall cause
the depositary institution maintaining such deposit account to enter into a
Control Agreement.

ARTICLE V

REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies. (a) UCC Remedies. During the continuance of
a Secured Debt Default, the Collateral Trustee may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Collateral Trustee may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Secured Debt Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Collateral Trustee’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (or enter into
Contractual Obligations to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Trustee
shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other applicable Requirements of Law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released.

 

21



--------------------------------------------------------------------------------

(c) Management of the Collateral. Each Grantor further agrees that, during the
continuance of any Secured Debt Default, (i) at the Collateral Trustee’s
request, it shall assemble the Collateral and make it available to the
Collateral Trustee at places that the Collateral Trustee shall reasonably
select, whether at such Grantor’s premises or elsewhere, (ii) without limiting
the foregoing, the Collateral Trustee also has the right to require that each
Grantor store and keep any Collateral pending further action by the Collateral
Trustee and, while any such Collateral is so stored or kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the
Collateral Trustee is able to sell, assign, convey or transfer any Collateral,
the Collateral Trustee shall have the right to hold or use such Collateral to
the extent that it deems appropriate for the purpose of preserving the
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Trustee and (iv) the Collateral Trustee may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of the Collateral Trustee’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Collateral Trustee shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Collateral Trustee.

(d) Application of Proceeds. The Collateral Trustee shall apply the cash
proceeds of any action taken by it pursuant to this Section 5.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Collateral Trustee and any other
Secured Party hereunder, including reasonable attorneys’ fees and disbursements,
to the payment in whole or in part of the Secured Obligations, as set forth in
the Collateral Trust Agreement and the other Secured Debt Documents, and only
after such application and after the payment by the Collateral Trustee of any
other amount required by any Requirement of Law, need the Collateral Trustee
account for the surplus, if any, to any Grantor.

(e) Direct Obligation. Neither the Collateral Trustee nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor or any other Person with respect to the payment
of the Obligations or to pursue or exhaust any right or remedy with respect to
any Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of the Collateral Trustee and any other Secured Party under
any Secured Debt Document shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any
Requirement of Law. To the extent it may lawfully do so, each Grantor absolutely
and irrevocably waives and relinquishes the benefit and advantage of, and
covenants not to assert against the Collateral Trustee or any Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety,

 

22



--------------------------------------------------------------------------------

now or hereafter existing, arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Collateral Trustee to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Collateral Trustee to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Collateral Trustee to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Collateral
Trustee, obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Collateral Trustee in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

23



--------------------------------------------------------------------------------

(viii) purchase insurance or credit enhancements to insure the Collateral
Trustee against risks of loss, collection or disposition of any Collateral or to
provide to the Collateral Trustee a guaranteed return from the collection or
disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 5.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 5.1. Without limitation
upon the foregoing, nothing contained in this Section 5.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral
Trustee that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 5.1.

(g) IP Licenses. For the purpose of enabling the Collateral Trustee to exercise
rights and remedies under this Section 5.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Collateral Trustee shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Trustee, for the benefit of the Secured Parties, (i) an irrevocable,
nonexclusive, worldwide license (exercisable without payment of royalty or other
compensation to such Grantor), including in such license the right to
sublicense, use and practice any Intellectual Property now owned or hereafter
acquired by such Grantor and access to all media in which any of the licensed
items may be recorded or stored and to all Software and programs used for the
compilation or printout thereof and (ii) an irrevocable license (without payment
of rent or other compensation to such Grantor) to use, operate and occupy all
real Property owned, operated, leased, subleased or otherwise occupied by such
Grantor.

(h) Media Licenses. Nothing herein contained shall be construed to give the
Collateral Trustee or the Secured Parties or any purchaser of the Collateral the
right to own, operate or control any of the Stations or any Media License
without the prior consent of the FCC or any other applicable Governmental
Authority, to the extent required by law or the terms of any Media License.

Section 5.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Senior
Debt Documents, if required by the Collateral Trustee at any time during the
continuance of a Secured Debt Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Trustee, in
a Cash Collateral Account, subject to withdrawal by the Collateral Trustee as
provided in Section 5.4. Until so turned over, such payment shall be held by
such Grantor in trust for the Collateral Trustee, segregated from other funds of
such Grantor. Each such deposit of proceeds of accounts and payments in respect
of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

24



--------------------------------------------------------------------------------

(b) At any time during the continuance of a Secured Debt Default:

(i) each Grantor shall, upon the Collateral Trustee’s request, deliver to the
Collateral Trustee all original and other documents evidencing, and relating to,
the Contractual Obligations and transactions that gave rise to any account or
any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Collateral Trustee
and that payments in respect thereof shall be made directly to the Collateral
Trustee;

(ii) the Collateral Trustee may, without notice, at any time during the
continuance of a Secured Debt Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Collateral Trustee’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Collateral Trustee may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Trustee to
ensure any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Secured Debt Document or
the receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 5.3 Pledged Collateral. (a) Voting Rights. During the continuance of a
Secured Debt Default, upon notice by the Collateral Trustee to the relevant
Grantor

 

25



--------------------------------------------------------------------------------

or Grantors, the Collateral Trustee or its nominee may exercise (A) any voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Trustee
may determine), all without liability except to account for property actually
received by it; provided, however, that the Collateral Trustee shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Collateral Trustee to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Trustee all such proxies,
dividend payment orders and other instruments as the Collateral Trustee may from
time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Collateral Trustee an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of a Secured Debt Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Collateral Trustee in
writing that states that a Secured Debt Default is continuing and is otherwise
in accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby or the Secured Debt
Documents, pay any dividend or make any other payment with respect to the
Pledged Collateral directly to the Collateral Trustee.

 

26



--------------------------------------------------------------------------------

Section 5.4 Proceeds to be Turned over to and Held by Collateral Trustee. Unless
otherwise expressly provided in the Secured Debt Documents or this Agreement,
all proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for the Collateral Trustee
and the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to the Collateral
Trustee in the exact form received (with any necessary endorsement). All such
proceeds of Collateral and any other proceeds of any Collateral received by the
Collateral Trustee in cash or Cash Equivalents shall be held by the Collateral
Trustee in a Cash Collateral Account. All proceeds being held by the Collateral
Trustee in a Cash Collateral Account (or by such Grantor in trust for the
Collateral Trustee) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Senior Debt Documents.

Section 5.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that the
Collateral Trustee may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Trustee shall be under no obligation to delay
a sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 5.1 and this Section 5.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to the Collateral Trustee and other Secured Parties, that the
Collateral Trustee and the other Secured Parties have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Secured Debt Default has occurred under the Secured Debt Documents. Each Grantor
waives any and all rights of contribution or subrogation upon the sale or
disposition of all or any portion of the Pledged Collateral by Collateral
Trustee.

Section 5.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney or
other agent employed by the Collateral Trustee or any other Secured Party to
collect such deficiency.

 

27



--------------------------------------------------------------------------------

Section 5.7 Compliance with Communications Act and Other Applicable Law.

(a) Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Collateral as provided herein or any other
action taken or proposed to be taken by the Collateral Trustee hereunder which
would affect the operational, voting or other control of any entity holding a
Media License shall be made in accordance with the Communications Laws, the
terms of each Media License, and any applicable rules and regulations of the FCC
and any other applicable Governmental Authority, including, to the extent
applicable under rules and regulations of the FCC in effect at the time of a
Secured Debt Default, any requirement that there be a public or private sale.

(b) Notwithstanding anything to the contrary contained in this Agreement, or in
the Secured Debt Documents or in any other related instrument, the Collateral
Trustee shall not, without first obtaining any required consent or approval of
the FCC and any other applicable Governmental Authority, take any action
pursuant to this Agreement which would constitute or result in any change in
control of a Subsidiary holding a Media License if any such change in control
would require, under then existing law, the prior approval of the FCC (or any
other Governmental Authority).

(c) If a Secured Debt Default shall have occurred and be continuing, each
Grantor shall take any action which the Collateral Trustee may reasonably
request in the exercise of its rights and remedies under this Agreement in order
to transfer and assign to the Collateral Trustee or to one or more third parties
as the Collateral Trustee may designate, or to a combination of the foregoing,
the Collateral for the purposes of a public or private sale. To enforce the
provisions of this Article V, the Collateral Trustee is empowered to request,
and each Grantor agrees to authorize, the appointment of a receiver or trustee
from any court of competent jurisdiction. Such receiver or trustee shall be
instructed to seek from the FCC (and any other Governmental Authority, if
required) its consent to an involuntary transfer of control or assignment of any
Media License or of any entity whose Capital Stock or other securities are
subject to this Agreement, for the purpose of seeking a bona fide purchaser to
whom such Media License or control of such entity ultimately will be transferred
or assigned in connection with a public or private sale. Each Grantor hereby
agrees to authorize (including each Grantor’s execution of any necessary or
appropriate applications or other instruments) such an involuntary transfer of
control or assignment upon the reasonable request of the receiver or trustee so
appointed; and, if each Grantor’s approval is required by the court and each
Grantor shall refuse to authorize such transfer or assignment, then, to the
extent permitted by the Communications Laws in effect at such time and provided
that each Grantor has been given ten (10) Business Days’ prior written notice
telecopied to its telecopier number set forth in Section 10.8 of the Collateral
Trust Agreement and each

 

28



--------------------------------------------------------------------------------

Grantor has not responded by executing any such applications or other
instruments, the clerk of the court may execute in the place of each Grantor any
application or other instrument necessary or appropriate for the obtaining of
such consent. Upon the occurrence and during the continuance of a Secured Debt
Default, each Grantor shall further use its reasonable best efforts to assist in
obtaining any required approval of the FCC (and that required by any other
Governmental Authority) for any action or transaction contemplated by this
Agreement, including without limitation, the preparation, execution and filing
with the FCC (or any other Governmental Authority) of the assignor’s or
transferor’s portion of any application or applications for consent to the
assignment of any Media License or transfer of control of any entity holding or
controlling any Media License as may be necessary or appropriate under the FCC’s
(or any other Governmental Authority’s) rules and regulations for approval of
the transfer or assignment of any portion of the Collateral or any Media
License. Each Grantor further agrees that, because of the unique nature of its
undertaking in this Article V, the same may be specifically enforced, and it
hereby waives, and agrees to waive, any claim or defense that the Collateral
Trustee or the Secured Parties would have an adequate remedy at law for the
breach of this undertaking and any requirement for the posting of bond or other
security. This Article V shall not be deemed to limit any other rights of the
Collateral Trustee and the Secured Parties available under applicable law,
including the Communications Laws.

ARTICLE VI

THE COLLATERAL TRUSTEE

Section 6.1 Collateral Trustee’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Trustee and
any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Secured Debt Documents, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Secured Debt Documents,
and, without limiting the generality of the foregoing, each Grantor hereby gives
the Collateral Trustee and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when a Secured Debt Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

 

29



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Collateral
Trustee may request to evidence, effect, publicize or record the Collateral
Trustee’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Secured Debt Documents (including all or any part of the premiums
therefor and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Trustee or as the Collateral Trustee shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as the Collateral
Trustee may deem appropriate, (G) assign any Intellectual Property owned by the
Grantors or any IP Licenses of the Grantors throughout the world on such terms
and conditions and in such manner as the Collateral Trustee shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, sell,
assign, convey, transfer or grant a Lien on, make any Contractual Obligation
with respect to and otherwise deal with, any Collateral as fully and completely
as though the Collateral Trustee were the absolute owner thereof for all
purposes and do, at the Collateral Trustee’s option, at any time or from time to
time, all acts and things that the Collateral Trustee deems necessary to
protect, preserve or realize upon any Collateral and the Secured Parties’
security interests therein and to effect the intent of the Secured Debt
Documents, all as fully and effectively as such Grantor might do.

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

 

30



--------------------------------------------------------------------------------

(b) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.1 shall be payable by such Grantor to
the Collateral Trustee on demand and as provided by Section 10.10 of the
Collateral Trust Agreement.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 6.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 6.2 Authorization to File Financing Statements. Each Grantor authorizes
the Collateral Trustee and its Related Persons, at any time and from time to
time, to file or record financing statements, amendments and continuation
statements thereto, and other filing or recording documents or instruments with
respect to any Collateral in such form and in such offices as the Collateral
Trustee reasonably determines appropriate or advisable to perfect the security
interests of the Collateral Trustee under this Agreement, and such financing
statements and amendments may described the Collateral covered thereby as “all
assets of the debtor”. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction. Such Grantor
also hereby ratifies its authorization for the Collateral Trustee to have filed
any initial financing statement or amendment thereto under the UCC (or other
similar laws) in effect in any jurisdiction if filed prior to the date hereof.

Section 6.3 Authority of Collateral Trustee. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Trustee under this Agreement with
respect to any action taken by the Collateral Trustee or the exercise or
non-exercise by the Collateral Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Trustee and the other
Secured Parties, be governed by the Collateral Trust Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Trustee and the Grantors, the Collateral Trustee shall
be conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

Section 6.4 Duty; Obligations and Liabilities. (a) The Collateral Trustee’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Collateral Trustee deals with similar property for its own account. The powers
conferred on the Collateral Trustee hereunder are solely to protect the
Collateral Trustee’s interest in the Collateral and shall not impose any duty
upon the Collateral Trustee to exercise any such powers. The Collateral Trustee
shall be accountable only for amounts that it receives as a

 

31



--------------------------------------------------------------------------------

result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, the
Collateral Trustee shall not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of the act
or omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Collateral Trustee in good faith.

(b) No Secured Party and no Related Person thereof shall be liable for failure
to demand, collect or realize upon any Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on the Collateral
Trustee hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers. The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Grantor or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such
Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

Section 7.2 Release of Collateral. (a) At the time provided in Section 5.1 of
the Collateral Trust Agreement, the Collateral shall be released from the Lien
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Trustee and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. Each Grantor is hereby

 

32



--------------------------------------------------------------------------------

authorized to file UCC amendments at such time evidencing the termination of the
Liens so released. At the request of any Grantor following any such termination,
the Collateral Trustee shall deliver to such Grantor any Collateral of such
Grantor held by the Collateral Trustee hereunder and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If the Collateral Trustee shall be directed or permitted pursuant to
Section 5.1 of the Collateral Trust Agreement to release any Lien or any
Collateral, such Collateral shall be released from the Lien created hereby to
the extent provided under, and subject to the terms and conditions set forth in,
such subsection. In connection therewith, the Collateral Trustee, at the request
of any Grantor, shall execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such release.

(c) At the time provided in Section 5.1 of the Collateral Trust Agreement and at
the request of the Company, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not an Affiliate of the Company and the
Subsidiaries of the Company in a transaction permitted by the Secured Debt
Documents.

Section 7.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Priority Lien Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Secured Debt Default, the Collateral Trustee may,
at its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor or any other Collateral and without first joining any other
Grantor in any proceeding.

Section 7.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 7.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Secured Debt Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 7.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Collateral Trust Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by the Collateral Trustee and
each Grantor directly affected thereby.

 

33



--------------------------------------------------------------------------------

Section 7.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Company or as required pursuant to
Section 10.20 of the Collateral Trust Agreement, the Company shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Collateral Trustee a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the date hereof.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the date hereof, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Collateral Trustee to attach
each Pledge Amendment to this Agreement.

Section 7.7 Notices. All notices, requests and demands to or upon the Collateral
Trustee or any Grantor hereunder shall be effected in the manner provided for in
Section 10.8 of the Collateral Trust Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Company’s notice address set forth in such Section 10.8.

Section 7.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Trustee.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 7.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 7.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

34



--------------------------------------------------------------------------------

Section 7.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY SECURED DEBT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTION 10.16 OF THE
COLLATERAL TRUST AGREEMENT.

[SIGNATURE PAGES FOLLOW]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

Grantors:

 

ENTRAVISION COMMUNICATIONS CORPORATION, a Delaware corporation

 

ENTRAVISION, L.L.C., a Delaware limited liability company

 

ENTRAVISION EL-PASO, L.L.C., a Delaware limited liability company

 

ENTRAVISION-TEXAS G.P., LLC, a Delaware limited liability company

 

ENTRAVISION-TEXAS L.P., INC., a Delaware corporation

 

ARIZONA RADIO, INC., a Delaware corporation

 

Z-SPANISH MEDIA CORPORATION, a Delaware corporation

 

LOS CEREZOS TELEVISION COMPANY, a Delaware corporation

 

LATIN COMMUNICATIONS GROUP INC., a Delaware corporation

  

DIAMOND RADIO, INC., a California corporation

 

ENTRAVISION SAN DIEGO, INC., a California corporation

 

ENTRAVISION HOLDINGS, LLC, a California limited liability company

 

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED, a California
corporation

 

CHANNEL FIFTY SEVEN, INC., a California corporation

 

VISTA TELEVISION, INC., a California corporation

 

ASPEN FM, INC., a Colorado corporation

 

ENTRAVISION-TEXAS LIMITED PARTNERSHIP, a Texas limited partnership

 

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C., a Delaware limited liability company

 

By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION

as Collateral Trustee

 

By:  

/s/ Steven J. Heise

  Name: Steven J. Heise   Title: Duly Authorized Signatory